Title: To Thomas Jefferson from Joseph Barnes, 14 February 1801
From: Barnes, Joseph
To: Jefferson, Thomas



Messina. Sicily Feb. 14th 1801

When I had last the pleasure of addressing you, my best friend Mr. Jefferson, from this place Decemr. 22nd 1800—I Suggest’d in the Postscript, that hostilities had recommenc’d between the French and imperialists; and that report said, tho’ I reced. it confidentially thro’ a private channel, the French & Russians were about to come to an understanding, that if So, you would judge of the effect of the Campaign—
Which Occurrant circumstances have fully verifi’d; for, it appears  from the Bouletin publish’d at the French head quarters in Italy, and the Vienna Account of the Battles in Germany, the French have been so completely triumphant, in Italy, as to have driven the imperialists entirely out of Italy (except those in Mantua) And on the Danube, as to have, ’tis Said, forc’d the emperor of Germany to terms—
A Letter I reced. from my worthy friend Mr Noble in Naples dat’d the 30th Ult. purports, that the Emperor had made his peace, on the principles of the Convention of Campo Formo, with some additional articles in favor of the French—The loss on both Sides has been enormous, and the Battles Sanguinary beyond parallel.—
Had the emperor in this instance refus’d peace, ’tis Suppos’d the views of the French were, to dethrone him, re-organize Germany into Free States, & constitute the King of Prussia Limitt’d Emperor and dissolve the Ottoman empire—All of which is in their power, Should they keep the Tyrant of the East, Paul the Ist. if not actively, inactively of their Side; which the presumption is, they have & will, he is very Avaricious, & has so Little to hope from adherence to the Allies, and So much to expect from favoring the French—especially as the Russians have Sequestr’d upwards of 300 English Vessels, and all the British Manufactures in Russia—in fine, ’tis Said and appears that a Serious League is form’d between Russia, Prussia &c with the influence of the French, to Shut all the ports of Europe against the English!! indeed, they Suggest fears in the House of Commons, as the King of Prussia has taken Possession of Cuxhaven, which Commands the Elbe, that all except Lisbon and Constantinople will be Shut-Should this be the case, the American Markets will be almost the only vent Left for the British Manufactures, consequently we become So essential to the English, that the presumption is, they will respect us as we merit—but should they be So presumptive as to commit any further Spoilations on the Property of the Citizens of the Unit’d States, they may Soon be made Sensible of their error & promptly brot. to our own terms,—not by Arms, but by Shutting the ports of the Unit’d States against them, & Sequestring all the British debts &c as formerly Suggest’d.
It Seems Paul has refus’d to take off the embargo, unless the English will give him joint possession of Malta, conformably to an existing Convention, which the presumption is, will be refused.
Tis Some time Since the English Expedition Sail’d from Malta for Egypt; and advice is reced. of their having arriv’d in Asia near Rhodes; but, in consequence of the French having preced’d them in a Small expedition, which is Suppos’d to have arriv’d at Alexandria; & being So firmly establish’d & incorporat’d with the Natives, which I  have from a confidential person who is from that Country, the presumption is, the english will be too Late, & the result as usual abortive—this however, tho’ yet to be prov’d, is clearly my opinion from all circumstances.—
One report of the day is, that in Some of the Fortresses of Italy there are French, Russians and Italians!! a Singular association, if so. Naples must be includ’d in the Convention with the Emperor; and another, that a body of French are advancing Southward, Suppos’d for Naples—which I conceive most probable; for the double object of keeping possession & Shuting that port against the english, ’till a general Peace—Indeed the People Seem alarm’d even here.
I expect Shortly to Set for Malta, & from thence most probable to Barcelony in Spain or Marseilles in France, but Mean to return & reside Some-time at Malta—Mean while Should you have occasion, Address for me to care of Mr J. Broadbent, Merchant Messina Sicily—or to Governer Ball, Malta—
I need not remind you of the object Solicit’d in my Last, your own disposition to promote merit & the interest & happiness of your fellow Citizens especially, will prompt you Sufficiently to Serve me therein when ever in your power—and this will be, the presumption is, after the fourth of March ensuing, as there is no doubt in my mind of your being prefer’d to the presidincy—
With constant Solicitude for your health & happiness & long preferment—Mr Jefferson I remain yours most respectfully

Jos: Barnes


P.S. command me on all occasions & be assur’d nothing can afford me more pleasure than to serve you


P.S. Feb. 22nd 1801
Advice is reced. that war has been declar’d by England, against Danemark Sweden & I believe Russia—& report yesterday Said, that the two former have Sent out 45 Sail & the Latter 49 Sail of Vessels agait. England—And an American who arriv’d this morning in two days from Naples, reports, that from an order of the English Consul, & Lord William Stuart Commander of an English Frigate, all the English Vessels had withdrawn out into the Road & all the english were Sending their property on Board—tho’ it was not known whether in consequence of the approach of the French, or of a Treaty between them & Naples—Tis also Said that Mantua has been given up as the purchase of an Armstice—or prelude to a Treaty—
As a Protest will be prefer’d to the Unit’d States against Mr Matheu, who holds the office of Consul general of the U.S. at Naples,  for his highly improper conduct towards an American Captain from the false allegations of an Englishman at Leghorn, I need not, your own disposition will remind you of my repeat’d Solicitations—Should he be displac’d—health & happiness—
J. B—

